DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 01/25/2021, the amendment/reconsideration has been considered. Claims 21-40 have been amended, and claims 41-42 are newly added. Claims 21-42 are pending for examination as cited below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 and 02/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks, filed on 01/25/2021, with respect to amended claims have been fully considered and are persuasive.  The previous rejection of originally presented claims has been withdrawn. 

Allowable Subject Matter
Claims 21-42 are allowed over cited references.
Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 01/25/2021 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van et al. (Pub. No.: US 20110022812 A1) discloses, Methods for establishing a cloud bridge between two virtual storage resources and for transmitting data from one first virtual storage resource to the other virtual storage resource. The system can include a first virtual storage resource or cloud, and a storage delivery management service that executes on a computer and within the first virtual storage resource. The storage delivery management service can receive user credentials of a user that identify a storage adapter. 
Bhargava et la.  (Pub. No.: US 20080005293 A1) discloses, A router and method are described herein which distribute traffic/incoming packets across a network of servers by using stateful load balancing filters (e.g., application filter(s), dynamic filter(s), firewall filter(s)) which are located on a dataplane/fastpath.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Tauqir Hussain/Primary Examiner, Art Unit 2446